Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34, 40-42 and 48-49 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cook et al. (US 20130342025 A1).
Regarding claim 34, Cook teaches an apparatus (receive power converter Unit 1510 of Fig. 15) configured to be electrically coupled to a direct current (DC) power input (connection via antenna feeder cable 150) of a radio (load 1599) through radio ends of power conductors (Dc output connection), the apparatus comprising: 
a DC-DC voltage converter (DC/DC or DC/AC conv. 1550) including a first input (connection with the rectifier 1540), a second input (connection B with the Frequency Generation & Control 1570), and an output (DC output with the load 1599); and
wherein the output is configured to be coupled to first ends, of the power conductors, which are opposite the radio ends (DC output connection with the load 1599); 
wherein the second input is configured to receive parameter data about the radio (If needed, it generates the standard AC frequency as required by the external load and feeds this frequency to the DC/AC converter subunit via control interface, [0219]); 
wherein the DC-DC voltage converter is configured to provide, at the output, a first DC voltage level determined with use of the parameter data (The DC/DC or DC/AC converter may be a step-down or step-up converter depending on the application, providing an output voltage and current satisfying the requirements of the external load connected to the receive subsystem. In general, the output voltage or current generated by the DC/DC or DC/AC converter is variable and controlled by the frequency generation and control subunit via control interface, [0216]).

Regarding claim 40, Cook teaches the apparatus of claim 34, wherein the DC-DC voltage converter is a DC- DC voltage boost converter (The DC/DC or DC/AC converter may be a step-down or step-up converter depending on the application, [0216]).

Regarding claim 41, Cook teaches the apparatus of claim 34, wherein the parameter data is a DC voltage value measured at the DC power input of the radio (A voltage sense 1560, and current sense 1565 may be used to measure output voltage and output current into the external load 1599, [0206]).

Regarding claim 42, Cook teaches a method for setting a first direct current (DC) power to a DC power input of a radio through radio ends of power conductors (Method of optimizing transfer efficiency and satisfying the power demand of the receiver based on determines model parameters using specific measurements such as antenna current and voltage, [0136]), the method comprising: 
receiving, at a first input of a power supply, a second DC power (a rectifier 1540 generating the raw DC voltage required by the following stages, [0204]); 
providing the first DC power from an output, of the power supply, configured to be coupled to first ends, of the power conductors, opposite the radio ends (A DC/DC or DC/AC converter 1550 may be used to generate a DC or standard AC supply output, respectively, with a voltage and current satisfying the requirements of the external load 1599 connected to the receive subsystem, [0205]); 
receiving, at a second input of the power supply, a parameter value of a radio (If needed, it generates the standard AC frequency as required by the external load and feeds this frequency to the DC/AC converter subunit via control interface, [0219]); and 
providing a first DC voltage level, at the output, determined with use of the parameter value of the radio (The DC/DC or DC/AC converter may be a step-down or step-up converter depending on the application, providing an output voltage and current satisfying the requirements of the external load connected to the receive subsystem. In general, the output voltage or current generated by the DC/DC or DC/AC converter is variable and controlled by the frequency generation and control subunit via control interface, [0216]).

Regarding claim 48, Cook teaches the method of claim 42, wherein the power supply is a DC-DC buck voltage converter (The DC/DC or DC/AC converter may be a step-down or step-up converter depending on the application, [0216]).

Regarding claim 49, Cook teaches the method of claim 42, wherein the parameter value is a DC voltage value measured at the DC power input (A voltage sense 1560, and current sense 1565 may be used to measure output voltage and output current into the external load 1599, [0206]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 20130342025 A1) in view of Carcia (US 3740569 A).
Regarding claim 35, Cook teaches the apparatus of claim 34.
However, Cook does not teach wherein the DC-DC voltage converter is further configured to provide a second DC voltage level at the radio ends of the power conductors that exceeds a nominal DC input voltage level, of the radio, at which the radio is recommended to operate.
In an analogous art, Carcia teaches wherein the DC-DC voltage converter is further configured to provide a second DC voltage level at the radio ends of the power conductors that exceeds a nominal DC input voltage level, of the radio, at which the radio is recommended to operate (when the load voltage at the +5 Volt output terminal 13 exceeds a predetermined value... By way of example only, such threshold level may have a value of 5.6 volts, col 10, lines 28-38 and by way of example only, the output voltages appearing at output terminals 11-14 may have nominal values of +13 volts, +10 volts, +5 volts and -6 volts, respectively, col 2, lines 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the power converter of Cook with the DC power supply of Carcia to provide a method and apparatus to improve power converter for a device as suggested.
Regarding claim 36, Cook as modified by Carcia teaches the apparatus of claim 35, wherein the second DC voltage level is substantially constant notwithstanding any changes in direct current drawn from the output (For the transmitter's own control functions, a constant voltage but low wattage may also be used, e.g., a 5v or 12V supply, Cook [0058]).
Regarding claim 43, Cook teaches the method of claim 42.
However, Cook does not teach further comprising providing a second DC voltage level at a DC power input of the radio that exceeds a nominal DC input voltage level, of the radio, at which the radio is recommended to operate.
In an analogous art, Carcia teaches further comprising providing a second DC voltage level at a DC power input of the radio that exceeds a nominal DC input voltage level, of the radio, at which the radio is recommended to operate (when the load voltage at the +5 Volt output terminal 13 exceeds a predetermined value... By way of example only, such threshold level may have a value of 5.6 volts, col 10, lines 28-38 and by way of example only, the output voltages appearing at output terminals 11-14 may have nominal values of +13 volts, +10 volts, +5 volts and -6 volts, respectively, col 2, lines 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the power converter of Cook with the DC power supply of Carcia to provide a method and apparatus to improve power converter for a device as suggested.

Regarding claim 44, Cook as modified by Carcia teaches the method of claim 43, wherein the second DC voltage level is substantially constant notwithstanding any changes in current drawn from the output (For the transmitter's own control functions, a constant voltage but low wattage may also be used, e.g., a 5v or 12V supply, Cook [0058]).


Claims 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 20130342025 A1) in view of Carcia (US 3740569 A) and further in view of Kostakis et al. (US 20140055898 A1).
Regarding claim 39, Cook as modified by Carcia teaches the apparatus of claim 35.
However, Cook and Carcia do not teach wherein an absolute value of the nominal DC input voltage level is 48V.
In an analogous art, Kostakis teaches wherein an absolute value of the nominal DC input voltage level is 48V (the power lines may be AC or DC power lines and may be provided at any one of multiple different voltage levels, including, for example + or -48 VDC, among others, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Cook and Carcia with the power supply of Kostakis to provide a digital power control systems and methods for providing a specific range of voltage to a device as suggested.

Regarding claim 47, Cook as modified by Carcia teaches the method of claim 43.
However, Cook and Carcia do not teach wherein an absolute value of the nominal DC input voltage level is 48V.
In an analogous art, Kostakis teaches wherein an absolute value of the nominal DC input voltage level is 48V (the power lines may be AC or DC power lines and may be provided at any one of multiple different voltage levels, including, for example + or -48 VDC, among others, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Cook and Carcia with the power supply of Kostakis to provide a digital power control systems and methods for providing a specific range of voltage to a device as suggested.
Claims 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 20130342025 A1) in view of Carcia (US 3740569 A) and further in view of Anderson et al. (US 20050242882 A1).
Regarding claim 37, Cook as modified by Carcia teaches the apparatus of claim 35.
However, Cook and Carcia do not teach wherein the second DC voltage level is less than a maximum DC input voltage level of the radio.
In an analogous art, Anderson teaches wherein the second DC voltage level is less than a maximum DC input voltage level of the radio (If the detected current is greater than the upper limit, the controller selects the next lower voltage setting, Anderson [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Cook and Carcia with the power supply of Anderson to provide a digital power control systems and methods for providing a specific range of voltage to a device as suggested.

Regarding claim 45, Cook as modified by Carcia teaches the method of claim 43.
However, Cook and Carcia do not teach wherein the second DC voltage level is less than a maximum DC voltage level of the radio.
In an analogous art, Anderson teaches wherein the second DC voltage level is less than a maximum DC voltage level of the radio (If the detected current is greater than the upper limit, the controller selects the next lower voltage setting, Anderson [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Cook and Carcia with the power supply of Anderson to provide a digital power control systems and methods for providing a specific range of voltage to a device as suggested.

Claims 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 20130342025 A1) in view of Carcia (US 3740569 A) and further in view of Kielb et al. (US 8787848 B2).
Regarding claim 38, Cook as modified by Carcia teaches the apparatus of claim 35.
However, Cook and Carcia do not teach wherein the second DC voltage level is within four volts of a maximum DC input voltage level of the radio.
In an analogous art, Kielb teaches wherein the second DC voltage level is within four volts of a maximum DC input voltage level of the radio (Circuitry 170 is configured for nominal operation at between 3 and 4 volts and the zener diode 182 along with sense resistance 180 sets this operating voltage, col 9, lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Cook and Carcia with the control circuit of Kielb to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.

Regarding claim 46, Cook as modified by Carcia teaches the method of claim 43.
However, Cook and Carcia do not teach wherein the second DC voltage level is within four volts of a maximum DC voltage level of the radio.
In an analogous art, Kielb teaches wherein the second DC voltage level is within four volts of a maximum DC input voltage level of the radio (Circuitry 170 is configured for nominal operation at between 3 and 4 volts and the zener diode 182 along with sense resistance 180 sets this operating voltage, col 9, lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Cook and Carcia with the control circuit of Kielb to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shrim et al. (US 6517967 B1) discloses disposable battery packs containing electrochemical cells. More particularly, the present invention has features relating to such packs that are disposable and which contain at least one cell that requires a gas exchange with ambient atmosphere.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641